DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG-RAN3 Meeting #100, R3-182920 found in IDS dated 8/26/2021 (hereinafter D1).
Regarding claim 8.  D1 teaches a cell handover method, wherein the method comprises:
receiving, by a terminal device, a measurement control message from a first base station, wherein the measurement control message comprises information about a pilot signal allocated to the terminal device (figure 1 UE receives Measurement Configuration (Based on CSI-RS)); 
measuring, by the terminal device, signal quality of the pilot signal based on the measurement control message (figure 1 wherein UE triggers measurement report and sends measurement report (CSI-RS) to source gNB); and 
sending, by the terminal device, a measurement response message to the first base station, wherein the measurement response message comprises the signal quality of the pilot signal (figure 1 wherein UE triggers measurement report and sends measurement report (CSI-RS) to source gNB).
Regarding claim 9. D1 teaches, wherein before the receiving, by a terminal device, a measurement control message from a first base station (bottom of figure 1 wherein UE receives Measurement Configuration (Based on CSI-RS)), the method further comprises: sending, by the terminal device, a measurement report to the first base station (top of figure 1 which is before the receiving CSI-RS, the UE first sends Measurement Report (based on SSBs) to serving gNB).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
2.	Claims 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG-RAN3 Meeting #100, R3-182920 found in IDS dated 8/26/2021 (hereinafter D1) in view of Ingale et al (2020/0053607).
	Regarding claim 1.  D1 teaches a cell handover method, wherein the method comprises: 
sending, by a first base station, a handover request to a second base station when determining (figure 1 wherein serving gNB sends CSI-RS configuration request to neighbor gNB), based on a measurement report from a terminal device (figure 1 wherein UE sends measurement report (SSBs) to serving gNB), that the terminal device needs to be handed over to the second base station; 
receiving, by the first base station, a handover response message from the second base station, wherein the handover response message comprises information about a pilot signal allocated to the terminal device (figure 1 wherein neighbor gNB sends CSI-RS configuration response to serving gNB); 
sending, by the first base station, a measurement control message to the terminal device, wherein the measurement control message comprises the information about the pilot signal (figure 1 wherein source gNB sends measurement configuration (based on CSI-RS) to the UE); 
receiving, by the first base station, a measurement response message from the terminal device, wherein the measurement response message comprises signal quality of the pilot signal (figure 1 wherein UE sends measurement report (CSI-RS) to serving gNB).
D1 does not teach performing, by the first base station, a cell handover process for the terminal device when the signal quality of the pilot signal satisfies a handover condition.
Ingale teaches UE receives measurement configuration from source eNB (figure 3, step 302, 0083) to report first measurement report (figure 3, step 306, 0083).  Based on the first measurement report (figure 3, step 306, 0083), the serving eNB initiates (308) the procedure towards target eNB to active the CSI-RS set 2 (e.g., information about a pilot signal allocated to the UE) transmission (figure 3, 0083).  The target eNB provides (figure 3, 0084, step 310 – e.g., HO response message) the serving eNB, the CSI-RS set 2 configuration.  The serving eNB then provides the UE with a second measurement control message (figure 3, step 312, 0084).  The UE then provides a second measurement report to the source eNB (figure 3, step 318, 0084) and the source eNB performs a cell handover (figure 3, step 322, 0085).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to have the source eNB request CSI-RS set 2 from a second eNB as taught by Ingale in order to ensure the UE is handed off to a target eNB when CSI-RS set 2 condition(s) is/are met (as taught by Ingale).
Regarding claim 10.  D1 teaches a communications apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and having program instructions stored thereon which, when executed by the at least one processor (figure 1 wherein source gNB has processor and memory), cause the apparatus to: 
send a handover request to a second base station when determining, based on a measurement report from a terminal device, that the terminal device needs to be handed over to the second base station (figure 1 – serving gNB sends CSI-RS configuration request (based on SSBs measurement report from UE) to target gNB); 
receive a handover response message from the second base station, wherein the handover response message comprises information about a pilot signal allocated to the terminal device (figure 1 – target gNB sends CSI-RS configuration Response (CSI-RS associated to the SSBs) to the source gNB); 
send a measurement control message to the terminal device, wherein the measurement control message comprises the information about the pilot signal (figure 1 – source gNB sends measurement configuration (based on CSI-RS) to UE);
receive a measurement response message from the terminal device, wherein the measurement response message comprises signal quality of the pilot signal (figure 1 – UE sends measurement report (CSI-RS) to source gNB); 
D1 does not teach perform a cell handover process for the terminal device when determining that the signal quality of the pilot signal satisfies a handover condition.
CSI-RS set 2 (e.g., information about a pilot signal allocated to the UE) transmission (figure 3, 0083).  The target eNB provides (figure 3, 0084, step 310 – e.g., HO response message) the serving eNB, the CSI-RS set 2 configuration.  The serving eNB then provides the UE with a second measurement control message (figure 3, step 312, 0084).  The UE then provides a second measurement report to the source eNB (figure 3, step 318, 0084) and the source eNB performs a cell handover (figure 3, step 322, 0085).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to have the source eNB request CSI-RS set 2 from a second eNB as taught by Ingale in order to ensure the UE is handed off to a target eNB when CSI-RS set 2 condition(s) is/are met (as taught by Ingale).
Regarding claim 16.  D1 teaches a communications system, wherein the communications system comprises a first base station and a second base station (figure 1 – serving gNB and target gNB), wherein
the first base station is configured to send a handover request to the second base station when determining, based on a measurement report from a terminal device, that the terminal device needs to be handed over to the second base station (figure 1 – source gNB sends CSI-RS (based on SSBs) request to target gNB);
the second base station is configured to receive the handover request from the first base station, and send a handover response message to the first base station, wherein the handover response message comprises information about a pilot signal allocated by the second base station to the terminal device (figure 1 – target gNB sends CSI-RS (CSI-RS associated to the SSBs) configuration response to source gNB); and
the first base station is further configured to receive the handover response message from the second base station figure 1 – target gNB sends CSI-RS (CSI-RS associated to the SSBs) configuration response to source gNB), and send a measurement control message to the terminal device, wherein the measurement control message comprises the information about the pilot signal (figure 1 – source gNB sends Measurement Configuration (Based on CSI-RS) to UE); receive a measurement response message from the terminal device, wherein the measurement response message comprises signal quality of the pilot signal (UE sends Measurement Report (CSI-RS) to serving gNB). 
D1 does not teach perform a cell handover process for the terminal device when the signal quality of the pilot signal satisfies a handover condition.
Ingale teaches UE receives measurement configuration from source eNB (figure 3, step 302, 0083) to report first measurement report (figure 3, step 306, 0083).  Based on the first measurement report (figure 3, step 306, 0083), the serving eNB initiates (308) the procedure towards target eNB to active the CSI-RS set 2 (e.g., information about a pilot signal allocated to the UE) transmission (figure 3, 0083).  The target eNB provides (figure 3, 0084, step 310 – e.g., HO response message) the serving 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to have the source eNB request CSI-RS set 2 from a second eNB as taught by Ingale in order to ensure the UE is handed off to a target eNB when CSI-RS set 2 condition(s) is/are met (as taught by Ingale).
3.	Claims 1, 4, 8-10, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2015/0304911) in view of Ingale et al (2020/0053607) or Da Silva et al (2020/0068463).
Regarding claim 1.  Wang teaches a cell handover method, wherein the method comprises: 
sending, by a first base station, a handover request to a second base station when determining (figure 3, 0008, serving eNB sends HO request to target eNB), based on a measurement report from a terminal device (figure 3, 0008, UE sends measurement report to source eNB), that the terminal device needs to be handed over to the second base station (figure 3, 0008 – source eNB determines UE needs to be HO and sends HO command to the UE); 
receiving, by the first base station, a handover response message from the second base station (figure 3, 0008 – source eNB receives HO request ACK from target eNB);
receiving, by the first base station, a measurement response message from the terminal device, wherein the measurement response message comprises signal quality of the pilot signal (figure 3, 0008 – UE sends measurement report 302 which is/are triggered based on measurement events to the source eNB);
performing, by the first base station, a cell handover process for the terminal device (figure 3, 0008 – source eNB uses measurement report from UE to determine HO, e.g., selects a target cell for HO among the potential target cells upon reception of the measurement report message 302).
Wang does not explicitly teach wherein the handover response message comprises information about a pilot signal allocated to the terminal device;
sending, by the first base station, a measurement control message to the terminal device, wherein the measurement control message comprises the information about the pilot signal; 
	Ingale teaches UE receives measurement configuration from source eNB (figure 3, step 302, 0083) to report first measurement report (figure 3, step 306, 0083).  Based on the first measurement report (figure 3, step 306, 0083), the serving eNB initiates (308) the procedure towards target eNB to active the CSI-RS set 2 (e.g., information about a pilot signal allocated to the UE) transmission (figure 3, 0083).  The target eNB provides (figure 3, 0084, step 310 – e.g., HO response message) the serving eNB, the CSI-RS set 2 configuration.  The serving eNB then provides the UE with a second measurement control message (figure 3, step 312, 0084).  The UE then 
	Da Silva teaches source eNB receives measurement report from UE (0140), such as best beam indications.  The source eNB can include this information in a Handover Request message sent to a target eNB (0140).  The target eNB uses this information to determine CSI-RS (e.g. information about a pilot signal allocated to the UE).  The target eNB prepares the configurations for the sets of CSI-RSs for an incoming UE, the target eNB provides the configurations as part for the Handover Acknowledgement sent to the source eNB (0141).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang to have the source eNB request CSI-RS set 2 from a second eNB as taught by Ingale or Da Silva in order to ensure the UE is handed off to a target eNB when CSI-RS set 2 condition(s) is/are met (as taught by Ingale) or allow the target eNB to configure CSI-RSs based upon QoS requirements/best beam regarding the UE (as taught by Da Silva).
Regarding claim 8.  Wang teaches a cell handover method, wherein the method comprises:
receiving, by a terminal device, a measurement control message from a first base station (figure 3, step 301, 0008 – source eNB sends RRC configuration message to UE), 
Wang does not teach wherein the measurement control message comprises information about a pilot signal allocated to the terminal device; 
measuring, by the terminal device, signal quality of the pilot signal based on the measurement control message; and 
sending, by the terminal device, a measurement response message to the first base station, wherein the measurement response message comprises the signal quality of the pilot signal.
Ingale teaches UE receives measurement configuration from source eNB (figure 3, step 302, 0083) to report first measurement report (figure 3, step 306, 0083).  Based on the first measurement report (figure 3, step 306, 0083), the serving eNB initiates (308) the procedure towards target eNB to active the CSI-RS set 2 (e.g., information about a pilot signal allocated to the UE) transmission (figure 3, 0083).  The target eNB provides (figure 3, 0084, step 310 – e.g., HO response message) the serving eNB, the CSI-RS set 2 configuration.  The serving eNB then provides the UE with a second measurement control message (figure 3, step 312, 0084).  The UE then provides a second measurement report to the source eNB (figure 3, step 318, 0084) and the source eNB performs a cell handover (figure 3, step 322, 0085).
	Da Silva teaches source eNB receives measurement report from UE (0140), such as best beam indications.  The source eNB can include this information in a Handover Request message sent to a target eNB (0140).  The target eNB uses this information to determine CSI-RS (e.g. information about a pilot signal allocated to the UE).  The target eNB prepares the configurations for the sets of CSI-RSs for an incoming UE, the target eNB provides the configurations as part for the Handover Acknowledgement sent to the source eNB (0141).

Regarding claim 9.  Wang teaches, wherein before the receiving, by a terminal device, a measurement control message from a first base station, the method further comprises: sending, by the terminal device, a measurement report to the first base station (top of figure 3 wherein UE sends measurement report 302 to serving eNB).
	Ingale teaches wherein before the receiving, by a terminal device, a measurement control message from a first base station (figure 3 – CSI-RS set 2 configuration information), the method further comprises: sending, by the terminal device, a measurement report to the first base station (top of figure 3 before the UE receives CSI-RS set 2 information, the UE sends measurement report #1, step 306).
	Da Silva teaches UE first sends measurement report to serving eNB and source eNB sends the information to target eNB requesting CSI-RS configuration (0139).
Regarding claim 10.  Wang teaches a communications apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and having program instructions stored thereon which, when executed by the at least one processor, cause the apparatus to (figure 3 wherein source eNB has memory and processor): 
send a handover request to a second base station when determining (figure 3, step 303, 0008  – source eNB sends HO request to target eNB), based on a measurement report from a terminal device (figure 3, step 302, 0008 – UE sends measurement report to source eNB), that the terminal device needs to be handed over to the second base station figure 3, step 303, 0008  – source eNB sends HO request to target eNB); 
receive a handover response message from the second base station (figure 3, step 304 – target eNB sends HO request ACK to source eNB).
perform a cell handover process for the terminal device (figure 3, 0008 – source eNB uses measurement report from UE to determine HO, e.g., selects a target cell for HO among the potential target cells upon reception of the measurement report message 302).
Wang does not teach wherein the handover response message comprises information about a pilot signal allocated to the terminal device; 
send a measurement control message to the terminal device, wherein the measurement control message comprises the information about the pilot signal; 
receive a measurement response message from the terminal device, wherein the measurement response message comprises signal quality of the pilot signal; and 
perform a cell handover process for the terminal device when determining that the signal quality of the pilot signal satisfies a handover condition.
Ingale teaches UE receives measurement configuration from source eNB (figure 3, step 302, 0083) to report first measurement report (figure 3, step 306, 0083).  Based on the first measurement report (figure 3, step 306, 0083), the serving eNB initiates (308) the procedure towards target eNB to active the CSI-RS set 2 (e.g., information about a pilot signal allocated to the UE) transmission (figure 3, 0083).  The target eNB provides (figure 3, 0084, step 310 – e.g., HO response message) the serving eNB, the CSI-RS set 2 configuration.  The serving eNB then provides the UE with a second measurement control message (figure 3, step 312, 0084).  The UE then provides a second measurement report to the source eNB (figure 3, step 318, 0084) and the source eNB performs a cell handover (figure 3, step 322, 0085).
	Da Silva teaches source eNB receives measurement report from UE (0140), such as best beam indications.  The source eNB can include this information in a Handover Request message sent to a target eNB (0140).  The target eNB uses this information to determine CSI-RS (e.g. information about a pilot signal allocated to the UE).  The target eNB prepares the configurations for the sets of CSI-RSs for an incoming UE, the target eNB provides the configurations as part for the Handover Acknowledgement sent to the source eNB (0141).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang to have the source eNB request CSI-RS set 2 from a second eNB as taught by Ingale or Da Silva in order to ensure the UE is handed off to a target eNB when CSI-RS set 2 
Regarding claim 16.  Wang teaches a communications system, wherein the communications system comprises a first base station and a second base station (figure 3, serving eNB and target eNB), wherein
the first base station is configured to send a handover request to the second base station when determining (figure 3, step 303, 0008  – source eNB sends HO request to target eNB), based on a measurement report from a terminal device (figure 3, step 302, 0008 – UE sends measurement report to source eNB), that the terminal device needs to be handed over to the second base station (figure 3, step 303 – HO request);
the second base station is configured to receive the handover request from the first base station (figure 3, step 303, 0008 – serving eNB sends HO request to target eNB), and send a handover response message to the first base station (figure 3, step 304, 0008 – target eNB sends HO request ACK to source eNB); 
and perform a cell handover process for the terminal device (figure 3, 0008 – source eNB uses measurement report from UE to determine HO, e.g., selects a target cell for HO among the potential target cells upon reception of the measurement report message 302).
Wang does not teach wherein the handover response message comprises information about a pilot signal allocated by the second base station to the terminal device; and
the first base station is further configured to receive the handover response message from the second base station, and send a measurement control message to the terminal device, wherein the measurement control message comprises the information about the pilot signal; receive a measurement response message from the terminal device, wherein the measurement response message comprises signal quality of the pilot signal.
Ingale teaches UE receives measurement configuration from source eNB (figure 3, step 302, 0083) to report first measurement report (figure 3, step 306, 0083).  Based on the first measurement report (figure 3, step 306, 0083), the serving eNB initiates (308) the procedure towards target eNB to active the CSI-RS set 2 (e.g., information about a pilot signal allocated to the UE) transmission (figure 3, 0083).  The target eNB provides (figure 3, 0084, step 310 – e.g., HO response message) the serving eNB, the CSI-RS set 2 configuration.  The serving eNB then provides the UE with a second measurement control message (figure 3, step 312, 0084).  The UE then provides a second measurement report to the source eNB (figure 3, step 318, 0084) and the source eNB performs a cell handover (figure 3, step 322, 0085).
	Da Silva teaches source eNB receives measurement report from UE (0140), such as best beam indications.  The source eNB can include this information in a Handover Request message sent to a target eNB (0140).  The target eNB uses this information to determine CSI-RS (e.g. information about a pilot signal allocated to the UE).  The target eNB prepares the configurations for the sets of CSI-RSs for an incoming UE, the target eNB provides the configurations as part for the Handover Acknowledgement sent to the source eNB (0141).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang to have the source eNB request CSI-RS set 2 from a second eNB as taught by Ingale or Da Silva in order to ensure the UE is handed off to a target eNB when CSI-RS set 2 condition(s) is/are met (as taught by Ingale) or allow the target eNB to configure CSI-RSs based upon QoS requirements/best beam regarding the UE (as taught by Da Silva).
Regarding claims 4, 12 and 18.  Wang teaches wherein the method further comprises: determining, by the first base station, the second base station to which the terminal device needs to be handed over (figure 3, 0008, step 303 – wherein source eNB determines a target eNB for HO).
	Ingale teaches determining, by the first base station, the second base station to which the terminal device needs to be handed over (figure 3, steps 320 and 322 – wherein source eNB determines to HO UE to target eNB).
Da Silva teaches determining, by the first base station, the second base station to which the terminal device needs to be handed over (0140 – target eNB ACKs HO to serving eNB, 0142 – serving eNB provides HO command to UE).
4.	Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ingale or Da Silva further in view of Bontu et al (2014/0211762).

	Bontu teaches if the serving eNB does not receive any positive response from the neighbouring cells, the serving eNB may keep the UE with it (0165).  In some embodiments, a HO condition may be satisfied with respect to one of the HO candidate cells, the serving eNB may initiate HO to HO candidate eNBs and cancel the HO state.  The HOI condition can include, for instance, that the reported DL signal quality indicator with respect to the serving eNB has a value less than that of the DL signal quality indicator with respect to a HO candidate eNB by a predefined threshold (0168).  In some implementations, a HO cancellation (STAY) condition may be satisfied.  The HO condition can include, for instance, that the DL signal quality from HO candidate eNB has a value less than that of the DL signal quality from the serving eNB by a predetermined threshold.  The UE may stay with the serving eNB.  The serving eNB may cancel the HO state with HO candidate eNBs by sending the appropriate cancel message to the candidate eNB (0169).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva to use HO conditions as taught by Bontu to enable the serving eNB to keep the UE and send a HO cancel message to candidate eNB thereby freeing up HO resources. 
3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ingale or Da Silva further in view of Han et al (2013/0017834).
Regarding claim 3.  Wang in view of Ingale or Da Silva do not teach wherein before the sending, by the first base station, a measurement control message to the terminal device, the method further comprises: determining, by the first base station, that the first base station is capable of serving the terminal device when a handover fails.
	Han teaches when HO fails in a target cell of a target eNB the source eNB retains information for the UE so that the serving eNB can serve the UE when HO failure occurs (0005-0006).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva to have the source eNB retain UE information as taught by Han in order to enable the serving eNB to service the UE when HO failure occurs.
6.	Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ingale or Da Silva further in view of Dinan et al (2018/0049224).
Regarding claims 5, 13, and 19.  Wang in view of Ingale or Da Silva do not teach wherein the determining, by the first base station, the second base station to which the terminal device needs to be handed over comprises: determining, by the first base station, the second base station based on a frequency priority of a cell. 
Dinan teaches serving eNB uses measurement reports (0276) to choose the cell to HO.  The candidate cell on the frequency providing the appropriate eMBMS services 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva to use frequency priority as taught by Dinan in order to enable the serving eNB to select a candidate cell having a first frequency priority thereby enabling the UE to continue to receive its interested service in a target eNB.
7.	Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ingale or Da Silva further in view of Sirotkin et al (2020/0252997).
Regarding claims 6, 14, and 20.  Wang in view of Ingale or Da Silva do not teach wherein the pilot signal is a first pilot signal, after the performing, by the first base station, a cell handover process for the terminal device, the method further comprises: receiving, by the first base station, a handover request from a third base station; and sending, by the first base station, a handover response message to the third base station, wherein the handover response message comprises information about a second pilot signal allocated by the first base station to the terminal device.
	Sirotkin teaches using standard HO messaging between eNBs to request HO information regarding CSI-RS and receive HO responses regarding CSI-RS (0081, 0133, 0136, 0145).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva to use standardized HO messages between eNBs as taught by Sirotkin in order to enable eNBs exchange CSI-RS information and provide the CSI-.
8.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ingale or Da Silva and Sirotkin further in view of Sharma et al (2019/0380072).
Regarding claims 7 and 15.  Wang in view of Ingale or Da Silva and Sirotkin do not teach wherein the method further comprises: receiving, by the first base station, a handover cancel message from the third base station, and stopping reserving a resource for the terminal device. 
	Sharma teaches a eNB may determine to cancel HO because the eNB may be found to be still the best choice for serving the UE and/or because the UE is stationary and the eNB sends HO cancellation message to the candidate eNBs and the candidate eNBs release HO resources in response to HO cancellation message (figure 4, 0146).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HO procedure as taught by Wang in view of Ingale or Da Silva and Sirotkin wherein a eNB determines it is still the best candidate to server the UE and sends a HO cancellation message to the other eNBS thereby freeing up HO resources as taught by Sharma.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.